Filed 10/8/13 P. v. Barber CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058267

v.                                                                       (Super.Ct.No. FMB1100619)

FRANK CARL BARBER, JR.,                                                  OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Rodney A. Cortez,

Judge. Affirmed.

         Renee Paradis, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury found defendant and appellant Frank Carl Barber, Jr., guilty of possession

of methamphetamine (Health & Saf. Code, § 11377, subd. (a)), and not guilty of

possession of methamphetamine for sale (Health & Saf. Code, § 11378). Defendant was




                                                             1
sentenced to supervised probation for a period of 36 months on various terms and

conditions pursuant to Penal Code section 1210.1 (Prop. 36).

       Defendant appeals from the judgment. We find no error and will affirm the

judgment.

                                             I

                              FACTUAL BACKGROUND

       On November 27, 2011, during a search for a parolee at defendant’s apartment,

officers discovered a nylon bag lying on top of a bed containing a methamphetamine

pipe, syringes, a scale, and baggies with a white substance inside. The white substance

was 3.96 grams of methamphetamine, worth about $350. Defendant asserted that he had

no idea how the bag got onto his bed. He also claimed that the bag did not belong to him

and that he had never seen it before.

                                             II

                                        DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts, potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.


                                             2
                                       III

                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                 RAMIREZ
                                                           P. J.


We concur:


HOLLENHORST
                         J.


KING
                         J.




                                        3